Exhibit 10.12
 
THIS NOTE, AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
(THE “SECURITIES”) HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT
BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT” OR THE “SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE
WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN
VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED
UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE AND ANY SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE (EXCEPT AS OTHERWISE PROVIDED BELOW).
 
CONVERTIBLE PROMISSORY NOTE
 
$10,000
Effective Date: May 25, 2011 

 
FOR VALUE RECEIVED, Sandalwood Ventures, Ltd., a Nevada Corporation (the
“Company”), having an address of 15 Park, Lossiemouth, Morayshire 1V30 5SE,
Scotland, hereby promises to pay to the order of MIH Holdings Ltd., and/or
assigns (the “Holder”), at the offices of Holder at
___________________________________________, or such other place as may be
designated by Holder to the Company in writing, the aggregate principal amount
of Ten Thousand Dollars ($10,000), together with interest on the unpaid
principal amount hereof, upon the terms and conditions hereinafter set forth.
 
1.
Loan Amount.  This Convertible Promissory Note (this “Note”, “Promissory Note”
or “Agreement”) evidences the loan of Ten Thousand Dollars ($10,000), from the
Holder to the Company (hereinafter referred to as the “Loan” or the
“Principal”). 
     
2.
Payment Terms.  The Company promises to pay to Holder the balance of Principal,
together with accrued and unpaid interest, on  May 25, 2012 (the “Maturity
Date”), unless this Note is earlier prepaid as herein provided or earlier
converted into Common Stock (as hereinafter defined) of the Company pursuant to
Section 3 hereof.  All payments hereunder shall be made in lawful money of the
United States of America.  Payment shall be credited first to the accrued
interest then due and payable and the remainder to Principal.
     
3.
Interest.  Interest on the outstanding portion of Principal of this Note shall
accrue at a rate of eight percent (8%) per annum.  All computations of interest
shall be made on the basis of a 360-day year for actual days elapsed.  Such
interest shall accrue and be paid upon the Maturity Date of the Loan.




 
a.
Notwithstanding any provision in this Note, the total liability for payments of
interest and payments in the nature of interest, including all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the State of Nevada or the
applicable laws of the United States of America, whichever shall be higher (the
“Maximum Rate”).




 
b.
In the event the total liability for payments of interest and payments in the
nature of interest, including, without limitation, all charges, fees, exactions
or other sums which may at any time be deemed to be interest, which for any
month or other interest payment period exceeds the Maximum Rate, all sums in
excess of those lawfully collectible as interest for the period in question (and
without further agreement or notice by, among or to the Holder the undersigned)
shall be applied to the reduction of the principal balance, with the same force
and effect as though the undersigned had specifically designated such excess
sums to be so applied to the reduction of the principal balance and the Holder
had agreed to accept such sums as a premium-free prepayment of principal;
provided, however, that the Holder may, at any time and from time to time,
elect, by notice in writing to the undersigned, to waive, reduce or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the principal balance.  The
undersigned does not intend or expect to pay nor does the Holder intend or
expect to charge, accept or collect any interest under this Note greater than
the Maximum Rate.

  
 
 

--------------------------------------------------------------------------------

 

 
c.
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.

 
4.
Option to Convert this Note.
 

 

 
a.
At any time prior to the Maturity Date or prior to payment in full by the
Company, Holder shall have the option to convert the unpaid principal balance of
this Promissory Note, together with all accrued interest, into shares of common
stock (the “Shares”, “Securities” and the “Common Stock”) of the Company  (the
“Conversion Option”) at the conversion price of $0.01 per common share (the
“Conversion Price” and each a “Conversion”);
       
b.
In order to exercise this Conversion Option, the Holder shall surrender this
Promissory Note to the Company, accompanied by written notice of its intentions
to exercise this Conversion Option, which notice shall set forth the principal
amount of this Promissory Note to be converted and shall be in the form of
Exhibit A, attached hereto (“Notice of Conversion”). Within ten (10) business
days of the Company’s receipt of the Notice of Conversion and this Note, the
Company shall deliver or cause to be delivered to the Holder, written
confirmation that the Shares have been issued in the name of the Holder;
       
c.
In the event of the exercise of the Conversion Option, Holder shall cooperate
with the Company to promptly take any and all additional actions required to
make Holder a stockholder of the Company including, without limitation, in
connection with the issuance of the Shares, such representations as to financial
condition, investment intent and sophisticated investor status as are reasonably
required by counsel for the Company. Holder shall be deemed to have
automatically re-certified the Representations (defined below) at such time or
times as Holder exercises its Conversion Option as provided herein, and the
Company shall be able to rely on such re-certification for all purposes;
       
d.
The Company shall at all times take any and all additional actions as are
necessary to maintain the required authority to issue the Shares to the Holder,
in the event the Holder exercises its rights under the Conversion Option;
       
e.
Payment to Company prior to Holder’s delivery of a Notice of Conversion shall
terminate Holder’s option to convert;




 
f.
Conversion calculations pursuant to this Section 4 shall be rounded to the
nearest whole share of Common Stock, and no fractional shares shall be issuable
by the Company upon conversion of this Note. Conversion of this Note shall be
deemed payment in full of this Note and this Note shall thereupon be cancelled;
       
g.
If the Company at any time or from time to time on or after the effective date
of the  issuance of this Note (the “Original Issuance Date”) effects a
subdivision of its outstanding Common Stock, the Conversion Price then in effect
immediately before that subdivision shall be proportionately decreased, and
conversely, if the Company at any time or from time to time on or after the
Original Issuance Date combines its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price then in effect immediately before
the combination shall be proportionately increased;

 
 
 

--------------------------------------------------------------------------------

 

 
h.
All Shares of Common Stock which may be issued upon conversion of this Note
will, upon issuance by the Company in accordance with the terms of this Note, be
validly issued, free from all taxes and liens with respect to the issuance
thereof (other than those created by the holders), free from all pre-emptive or
similar rights and be fully paid and non assessable; and
       
i.
On the date of any Conversion, all rights of any Holder with respect to the
amount of this Note converted, will terminate, except only for the rights of any
such Holder to receive certificates (if applicable) for the number of Shares of
Common Stock which this Note has been Converted.

  
5.
Redemption.  This Note may be redeemed by the Company by payment of the entire
Principal and interest outstanding under this Note in cash to Holder. 

 

 
a.
This Note may be prepaid in whole or in part at any time without penalty.
       
b.
Any partial prepayment shall be applied first to any accrued interest and then
to any principal Loan amount outstanding.

 
6.
Representations and Warranties of the Company. The Company represents and
warrants to Holder as follows: 

 

 
a.
The execution and delivery by the Company of this Note (i) are within the
Company’s corporate power and authority, and (ii) have been duly authorized by
all necessary corporate action.  Further, the undersigned is a duly authorized
representative of the Company and has been authorized by a resolution of the
Board of Directors of the Company to exercise any and all documents necessary to
effectuate the transaction contemplated hereby.




 
b.
This Note is a legally binding obligation of the Company, enforceable against
the Company in accordance with the terms hereof, except to the extent that (i)
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or in injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.
       
c.
The Company represents to Holder that, pursuant to Rule 144 of the Securities
Act of 1933, as amended (“Rule 144”), a “shell company” is defined as a company
that has no or nominal operations; and, either no or nominal assets; assets
consisting solely of cash and cash equivalents; or assets consisting of any
amount of cash and cash equivalents and nominal other assets.  As such, the
Company acknowledges that it is a “shell company” pursuant to Rule 144, and
resales of its securities pursuant to Rule 144 may not be made until all of the
following criteria set forth in Rule 144(i)(2) have been met: (1) Company has
ceased to be a shell company, (2) Company is subject to Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (3)
Company has filed all of its required periodic reports (other than 8-k’s) for
the prior one year period, and (4) a period of at least Ten months has elapsed
from the date “Form 10 like information” was filed with the Securities and
Exchange Commission (the “Commission”) reflecting the Company’s status as a
non-shell company.
 
Because none of Company’s securities can be resold pursuant to Rule 144, until
at least a year after Company the ceases to be a “shell company” and has
complied with Rule 144(i)(2), any Shares that Holder purchases hereunder will
have no liquidity until and unless such Securities are registered with the
Commission, an exemption for sales can be relied upon other than Rule 144 and/or
until a year after the Company has complied with the requirements of Rule
144(i)(2) as described above.  As a result, Holder may never be able to sell the
Shares.  The Company has advised Holder that it may be substantially more
difficult or impossible for the Company to fund its operations and pay its
consultants with Company’s securities instead of cash.  Furthermore, the Company
represents that it will be substantially more difficult for Company to obtain
funding through the sale of debt or equity securities unless Company agrees to
register such securities with the Commission, which could cause Company to
expend additional resources in the future.  The Company’s status as a “shell
company” is highly likely to prevent Company from raising any additional funds,
engaging consultants, using Company’s securities to pay for any acquisitions,
which could cause the value of Company’s securities, if any, to decline in value
or become worthless.  Furthermore, as Company may not ever comply with Rule
144(i)(2), and the Holder may be forced to hold such Securities indefinitely.



 
 

--------------------------------------------------------------------------------

 
7.
Representations, Warranties and Covenants of Holder. Holder represents and
warrants to the Company, and agrees, as follows (collectively the
“Representations”):

  

 
a.
This Note and any Conversion Shares issuable upon conversion of this Note are
being acquired by Holder for its own account for investment and not with a view
to, or for sale in connection with, any distribution thereof.

  

 
b.
Holder is a non “U.S. person” as such term is defined under Regulation S as
promulgated by the Securities and Exchange Commission (“SEC”) under authority of
the Securities Act; resides outside of the United States; was not solicited for
an investment in the Company, by the Company or any person or entity acting on
its behalf while it, was located within the United States; has not entered into
this Agreement inside the United States; certifies under penalty of perjury that
it is neither a citizen nor a resident of the United States and the following
definitions and acknowledgements are applicable to the current purchase, and the
issuance of the Common Stock and the transactions evidenced by this Agreement
are exempt from registration pursuant to Regulation S of the Act; Holder further
represents and warrants that Holder is familiar with Regulation S; Holder is
receiving the Note for its own account and not on behalf of any U.S. person, and
the sale has not been pre-arranged with a purchaser in the United States; and
that "United States" means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia.
       
c.
Holder has sufficient knowledge and experience in financial and business matters
and is capable of evaluating the risks and merits of Holder’s investment in the
Company; Holder believes that Holder has received or had access to all
information Holder considers necessary or appropriate to make an informed
investment decision with respect to this Note; and Holder is able financially to
bear the risk of losing Holder’s full investment in this Note.
       
d.
Holder understands that this Note and any Shares converted pursuant hereto have
not been registered under the Securities Act or registered or qualified under
any the securities laws of any state or other jurisdiction, are “restricted
securities,” and cannot be resold or otherwise transferred unless they are
registered under the Securities Act, and registered or qualified under any other
applicable securities laws, or an exemption from such registration and
qualification is available. Prior to any proposed transfer of this Note or any
Shares, Holder shall, among other things, give written notice to the Company of
its intention to effect such transfer, identifying the transferee and describing
the manner of the proposed transfer and, if requested by the Company,
accompanied by (i) investment representations by the transferee similar to those
made by Holder in this Section 7 and (ii) an opinion of counsel satisfactory to
the Company to the effect that the proposed transfer may be effected without
registration under the Securities Act and without registration or qualification
under applicable state or other securities laws. Each certificate issued to
evidence any Shares shall bear a legend as follows:
 
"The securities represented by this certificate have not been registered under
the Securities Act of 1933 or any state securities act.  The securities have
been acquired for investment and may not be sold, transferred, pledged or
hypothecated unless (i) they shall have been registered under the Securities Act
of 1933 and any applicable state securities act, or (ii) the corporation shall
have been furnished with an opinion of counsel, satisfactory to counsel for the
corporation, that registration is not required under any such acts."
     

 
 
 

--------------------------------------------------------------------------------

 

 
e.
The Holder has read and reviewed, and been provided an opportunity to ask
questions regarding, the Company’s Registration Statement and periodic and
current report filings (Form 10-Qs, Form 10-Ks and Form 8-Ks) on the Securities
and Exchange Commission’s EDGAR webpage at www.sec.gov, including the risk
factors, results of operations, description of business operations and audited
and unaudited financial statements included therein.



8.
Certain Waivers by the Company.  Except as expressly provided otherwise in this
Note, the Company and every endorser or guarantor, if any, of this Note waive
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, and assent to any extension or postponement of the time of payment or
any other indulgence, to any substitution, exchange or release of collateral
available to Holder, if any, and to the addition or release of any other party
or person primarily or secondarily liable.



9.
Assignment by Holder.  If and whenever this Note shall be assigned and
transferred, or negotiated, including transfers to substitute or successor
trustees, the holder hereof shall be deemed the “Holder” for all purposes under
this Note.
   
10.
Amendment.  This Note may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

 
11.
Costs and Fees.  Anything else in this Note to the contrary notwithstanding, in
any action arising out of this Agreement, the prevailing party shall be entitled
to collect from the non-prevailing party all of its attorneys’ fees.  For the
purposes of this Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.
   
12.
Governing Law.  It is the intention of the parties hereto that the terms and
provisions of this Note are to be construed in accordance with and governed by
the laws of the State of Nevada, except as such laws may be preempted by any
federal law controlling the rate of interest which may be charged on account of
this Note.

  
13.
No Third Party Benefit.  The provisions and covenants set forth in this
Agreement are made solely for the benefit of the parties to this Agreement and
are not for the benefit of any other person, and no other person shall have any
right to enforce these provisions and covenants against any party to this
Agreement.
   
14.
Jurisdiction, Venue and Jury Trial Waiver.  The parties hereby consent and agree
that, in any actions predicated upon this Note, venue is properly laid in Nevada
and that the Circuit Court in and for Las Vegas, Nevada, shall have full subject
matter and personal jurisdiction over the parties to determine all issues
arising out of or in connection with the execution and enforcement of this Note.
   

 
 
 

--------------------------------------------------------------------------------

 
15.
Interpretation.  The term “Company” as used herein in every instance shall
include the Company’s successors, legal representatives and assigns, including
all subsequent grantees, either voluntarily by act of the Company or
involuntarily by operation of law and shall denote the singular and/or plural
and the masculine and/or feminine and natural and/or artificial persons,
whenever and wherever the contexts so requires or properly applies.  The term
“Holder” as used herein in every instance shall include the Holder’s successors,
legal representatives and assigns, as well as all subsequent assignees,
endorsees and holders of this Note, either voluntarily by act of the parties or
involuntarily by operation of law.  Captions and paragraph headings in this Note
are for convenience only and shall not affect its interpretation.
   
16.
WAIVER OF JURY TRIAL.  THE COMPANY AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS, (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY.  THE COMPANY ACKNOWLEDGES THAT THIS WAIVER
OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE HOLDER IN EXTENDING CREDIT TO THE
COMPANY, THAT THE HOLDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT THE COMPANY HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS
HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY
TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.



17.
Entire Agreement.  This Agreement constitutes the sole and only agreement of the
parties hereto and supersedes any prior understanding or written or oral
agreements between the parties respecting the subject matter hereof.



18.
Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed or scanned and emailed to another Party (as a PDF or
similar image file) shall be deemed to have been executed and delivered by the
signing Party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.





















[Remainder of page left intentionally blank.  Signature page follows.]


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Convertible Promissory Note
to be executed and delivered by a duly authorized officer on August 8, 2011, to
be effective as of the effective date set forth above.
 

 
SANDALWOOD VENTURES, LTD.
a Nevada Corporation
         
By: /s/ Edwin Slater
 
Edwin Slater, President



Holder:


MIH Holdings Ltd.


By: /s/ David Craven


Its: Director
 
Printed Name: David Craven
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


Conversion Election Form




____________, 200_


Sandalwood Ventures, Ltd.
15 Park
Lossiemouth, Morayshire 1V30 5SE
Scotland


Re:           Conversion of Promissory Note


Gentlemen:


You are hereby notified that, pursuant to, and upon the terms and conditions of
that certain Convertible Promissory Note of Sandalwood Ventures, Ltd. (the
“Company”), in the principal amount of $10,000 (the “Note”), held by me (us), I
(we) hereby elect to exercise my (our) Conversion Option (as such term in
defined in the Note), in connection with $__________ of the amount currently
owed under the Note (including $___________ of accrued interest), effective as
of the date of this writing, which amount will convert into ________________
shares of the Company’s Common Stock (the “Conversion”).  In connection with the
Conversion, I (we) hereby re-certify, re-confirm and re-warrant the
Representations, as such Representations are defined in Section 7 of the Note.


Please issue certificate(s) for the applicable shares of the Company’s Common
Stock issuable upon the Conversion, in the name of the person provided below.



 
Very truly yours,
         
___________________________
 
Name:



 
Please issue certificate(s) for Common Stock as follows:


______________________________________________
Name


______________________________________________
Address


______________________________________________
Social Security No. of Shareholder (if applicable)


Please send the certificate(s) evidencing the Common Stock to:


Attn:___________________________________________


______________________________________________
Address


 
 

--------------------------------------------------------------------------------

 